 

Case 7:20-cr-00483 Document 33 Filed on 07/14/20 in TXSD Page 1 of 4 Lou

United States District Court
Southern District of Texas
FILED

UNITED STATES DISTRICT COURT * — sub 4 2020 =
SOUTHERN DISTRICT OF TEXAS =~ —
MCALLEN DIVISION . David J. Bradley, Clerk __..

 

UNITED STATES OF AMERICA

v.
Criminal No. M-20-0483-S1
FELIPE TUDON, JR

JUAN ANGEL HERNANDEZ
MARIO FIERRO

BECKY LYNN VILLASENOR

MMM Mim iM Mt

SEALED SUPERSEDING INDICTMENT
THE GRAND JURY CHARGES:
Count One

On or about May 7, 2019, in the Southern District of Texas and within the jurisdiction of

the Court, defendants,
| FELIPE TUDON, JR
JUAN ANGEL HERNANDEZ
and
MARIO FIERRO

knowingly made, and aided and abetted the making of, a false statement and representation with
respect to information required to be kept in the records of Danny’s Pawn & Sporting Goods,
McAllen, Texas, a federally licensed firearms dealer within the meaning of Chapter 44, Title 18,
United States Code, in connection with the acquisition of a FNH, Model Five Seven, 5.7x28mm
caliber pistol, which statement was intended and likely to deceive Danny’s Pawn & Sporting
Goods, as to a fact material to the lawfulness of such sale the firearm described above, in that the

defendants JUAN ANGEL HERNANDEZ and MARIO FIERRO aided and abetted FELIPE

TUDON, JR to falsely represent on the ATF Form 4473 that defendant FELIPE TUDON, JR was

 
 

Case 7:20-cr-00483 Document 33 Filed on 07/14/20 in TXSD_ Page 2 of 4

the actual buyer of the firearm described above, when in truth and fact the defendants knew that
those statements and representations were false and that defendant FELIPE TUDON, JR was not
the actual: buyer of the firearm.

In violation of Title 18, United States Code, Sections 922(a)(6), 924(a)(2), and 2.

Count Two

On or about March 26, 2019, in the Southern District of Texas and within the jurisdiction

of the Court, defendants, | |
BECKY LYNN VILLASENOR
and
MARIO FIERRO

knowingly made, and aided and abetted the making of, a false statement and representation with
respect to information required to be kept in the records of Danny’s Pawn & Sporting Goods,
McAllen, Texas, a federally licensed firearms dealer within the meaning of Chapter 44, Title 18,
United States Code, in connection with the acquisition of a Beretta, Model M9A3, 9mm pistol,
which statement was intended and likely to deceive Danny’s Pawn & Sporting Goods, as to a fact
material to the lawfulness of such sale the firearm described above, in that the defendant MARIO
FIERRO aided and abetted BECKY LYNN VILLASENOR to falsely represent on the ATF Form
4473 that defendant BECKY LYNN VILLASENOR was the actual buyer of the firearm described
above, when in truth and fact the defendants knew that those statements and representations were
false and that defendant BECKY LYNN VILLASENOR was not the actual buyer of the firearm.

In violation of Title 18, United States Code, Sections 922(a)(6), 924(a)(2), and 2.

Count Three

On or about March 26, 2019, to July 13, 2019, in the Southern District of Texas and within

the jurisdiction of the Court, defendant,

 
 

Case 7:20-cr-00483 Document 33 Filed on 07/14/20 in TXSD Page 3 of 4

MARIO FIERRO

did fraudulently and knowingly export and send from the United States, or attempt to export and

send from the United States, any merchandise, article, or object, to wit: a FNH, Model Five Seven,

5.7x28mm caliber pistol, and a Beretta, Model M9A3, 9mm pistol, contrary to Title 22, United
States Code, Sections 2778(b)(2) and (c) and Title 22, Code of Federal Regulations, Sections
121.1, 123.1, 127.1, and 127.3, a law and regulation of the United States.

In violation of Title 18, United States Code, Sections 554(a) and 2.

NOTICE OF FORFEITURE
18 U.S.C. §§ 922(a)(6) and 924(a)(2)

Pursuant to Title 18, United States Code, Section 924(d)(1) and Title 28, United States
Code, Section 2461(c), the United States gives notice to defendants,
FELIPE TUDON, JR
JUAN ANGEL HERNANDEZ .
BECKY LYNN VILLASENOR
and
MARIO FIERRO
that upon conviction of a violation of Title 18, United States Code, Sections 922(a)(6) and
924(a)(2), all firearms involved in said violation are subject to forfeiture, including but not limited
to the following:
(1) a FNH, Model Five Seven, 5.7x28mm caliber pistol, Serial Number: 386325675; and
(2) a Beretta, Model M9A3, 9mm pistol, Serial Number: B000589Z.

NOTICE OF FORFEITURE
18 U.S.C. § 554

Pursuant to 19 U.S.C. § 1595a(d) and 28 U.S.C. § 2461, the United States gives notice to

defendant,
Case 7:20-cr-00483 Document 33 Filed on 07/14/20 in TXSD Page 4 of 4

MARIO FIERRO
that upon conviction of a violation of 18 U.S.C. § 554, as charged in this Superseding Indictment,
all merchandise exported or sent from the United States or attempted to be exported or sent from
the United States contrary to law, or the proceeds or value thereof, and property used to facilitate
the exporting or sending of such merchandise, the attempted exporting or sending of such
merchandise, or the receipt, purchase, transportation, concealment, or sale of such merchandise
prior to exportation shall be forfeited to the United States and includes, but is not limited to the
following: |
(1) a FNH, Model Five Seven, 5.7x28mm caliber pistol, Serial Number: 386325675; and

(2) a Beretta, Model M9A3, 9mm pistol, Serial Number: B000589Z.

A TRUE BILL

 

FOREPERSON

RYAN K. PATRICK
UNITED STATES ATTORNEY

ASSISTANT UNITED STATES ATTORNEY

 
